United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      November 10, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 05-60859
                             Summary Calendar


                          JULIO ELPIDIO ROMAN,

                                   Petitioner,

                                   versus

             ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                   Respondent.

                          --------------------
                 Petition for Review of an Order of the
                      Board of Immigration Appeals
                          BIA No. A71 983 001
                          --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Julio Elpidio Roman, a native and citizen of the Dominican

Republic, has petitioned for review of an order of the Board of

Immigration Appeals (BIA) affirming the decision of the immigration

judge (IJ) ordering Roman removed from the United States.                 The IJ

found    Roman   removable   for   having   been   convicted     of   a   crime

involving moral turpitude within five years of admission and for

having been convicted of an aggravated felony. The Government

argues that this court lacks jurisdiction to consider Roman’s



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 05-60859
                                   -2-

petition for review because it is based on his commission of an

aggravated felony.

     The REAL ID Act**, which became effective on May 11, 2005,

altered   judicial   review   of    removal   orders   in   habeas   corpus

proceedings. Under § 106(a) of the Immigration and Nationality Act

(INA), “a petition for review filed with an appropriate court of

appeals in accordance with this section shall be the sole and

exclusive means for judicial review of an order of removal entered

or issued under any provision of [the Immigration and Nationality

Act].”    Rosales v. Bureau of Immigration and Customs Enforcement,

426 F.3d 733, 736 (5th Cir. 2005), cert. denied, 126 S. Ct. 1055

(2006) (quoting § 106(a), which may be found at 8 U.S.C. §

1252(a)(5)).      Although    §    1252(b)(2)(C)    “generally   prohibits

judicial review of removal orders issued on the basis of an alien’s

commission of an aggravated felony,” the REAL ID Act provides that

none of its jurisdiction-stripping provisions “‘shall be construed

as precluding review of constitutional claims or questions of law

raised upon a petition for review filed with an appropriate court

of appeals.’”    Rosales, 426 F.3d at 736.         Because Roman raises a

due process claim, this court has jurisdiction over his petition

for review pursuant to § 1252(b)(2)(D).        Id.

     Roman argues that the IJ violated his due process rights by

not allowing him to testify on his own behalf at the removal



     **
      REAL ID Act of 2005, Pub. L. 109-13, 119 Stat. 231, 302-11
(May 11, 2005).
                                  No. 05-60859
                                       -3-

proceedings. He also contends that the IJ violated his due process

rights by misapplying the burdens of proof and requiring him to

establish his own deportability.

       This court reviews a claim of a due process violation de novo.

Ogbemudia v. INS, 988 F.2d 595, 598 (5th Cir. 1993).               “Due process

challenges to deportation proceedings require an initial showing of

substantial prejudice.”      Anwar v. INS, 116 F.3d 140, 144 (5th Cir.

1997).    Although the IJ did deny Roman an opportunity to be heard

at his hearing, Roman has failed to show substantial prejudice,

i.e., make a prima facie showing that he would have been entitled

to the INA § 101(a)(43)(P) exception.          See id.     Further, the record

does reflect that the IJ correctly placed the burden of proof

regarding Roman’s deportability on the former Immigration and

Naturalization Service.       The only burden that the IJ placed on

Roman was to establish his affirmative defense that he was not

deportable because he fell within the § 101(a)(43)(P)’s exception.

This   was   correct   on   the    part   of   the   IJ.     See   8   U.S.C.   §

1101(a)(43)(P)(requiring the alien to “affirmatively show[]” that

the offense was committed to assist a parent, spouse, or child).

       Roman also argues that the BIA erred by summarily affirming

the IJ’s ruling without opinion.               He contends that the BIA’s

summary affirmance was erroneous because the IJ violated his due

process rights and because the record was incomplete due to the

IJ’s actions.
                             No. 05-60859
                                  -4-

     This   court   has   held   that   the   BIA’s   summary    affirmance

procedures “do not deprive this court of a basis for judicial

review and . . . do not violate due process.”                   Soadjede v.

Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003).        Because the IJ did

not violate Roman’s due process rights, the BIA did no err in its

summary affirmance.

     Accordingly, the petition for review is DENIED.